IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41111
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

NOE VELASQUEZ-GONZALEZ, also
known as Rafael Velasquez,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-150-1
                      --------------------
                          June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Noe

Velasquez-Gonzalez has moved for leave to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Velasquez has received a copy of counsel’s motion and brief and,

in response, has filed a motion to proceed pro se on appeal.    His

motion did not state any nonfrivolous issues that he wished to

argue on appeal.

     Our independent review of counsel’s brief and the record


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41111
                                 -2-

discloses no nonfrivolous issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5th

Cir. R. 42.2.

     Because the record reveals no nonfrivolous issues that

Velasquez could argue on appeal, his motion to proceed pro se on

appeal is DENIED as moot.